 HESS SERVICE STATIONLuigi Ferraioli d/b/a/ Hess Service StationandNew York Local Union 10,InternationalBrotherhood of Production,Maintenanceand OperatingEmployeesandLocal 917,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Partyto the Contract.Local 917,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen,and Helpersof AmericaandNew YorkLocal Union 10,International Brotherhoodof Production,Maintenance and OperatingEmployeesandLuigi Ferraioli d/b/a/ HessService Station,Partyto theContract. Cases29-CA-584 and 29-CB-193.June 14,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn January 4, 1967, Trial Examiner Sydney S.Asher, Jr., issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of,Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSYDNEY S. ASHER,JR., Trial Examiner:On May 6, 1966,New York Local Union10, InternationalBrotherhoodof Production,Maintenanceand Operating Employees,New York, New York,hereincalledLocal 10, filed'The General Counsel and the Respondents stipulated thatRespondent Employer denies the allegations of the consolidated423charges in Case 29-CA-584 against Luigi Ferraiolid/b/aHess Service Station, Brooklyn, New York,herein called Respondent Employer. On the same date,Local 10 filed charges in Case 29-CB-193 againstLocal 917, InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of America, NewYork, New York, herein called Respondent Union. OnSeptember 13, 1966, Local 10 filed amended chargesagainst each Respondent. On September 21, 1966, theRegional Director consolidated the cases and issued aconsolidatedcomplaintallegingthat:on or aboutFebruary 23, 1965, the Respondents entered into acollective-bargaining contract covering the employees ofRespondentEmployerwhichcontainedprovisionsrequiring membership in Respondent Union as a conditionof employment; until on or about April 29, 1966, theRespondents failed to give effect to the contract; on oraboutApril 28, 1966, a majority of these employeesselected Local 10 as their bargaining agent; on or aboutApril 28, 1966, Local 10 requested Respondent Employertorecognizeitasexclusivecollective-bargainingrepresentative of his employees but he refused to do so;and on or about April 28 and 29, 1966, RespondentEmployer interrogated his employees concerning theirunionactivitiesand on the same day distributedapplications for membership in Respondent Union andrequired his employees to sign such applications pursuantto the agreement referred to above, and he did thisnotwithstanding the fact that the Respondents had failedto give effect to their contract and in order to prevent hisemployees from supporting Local 10. It is alleged that theconduct of Respondent Employer violated Section 8(a)(1),(2),and (3) of the National Labor Relations Act, asamended (29 U.S.C. Sec. 151,et seq.),herein called theAct, and the conduct of Respondent Union violatedSection 8(b)(1)(A) and (2) of the Act. Respondent Unionfiled an answer admitting that it executed a contract withRespondent Employer on February 23, 1965, admittingthat on April 28 and 29 Respondent Employer distributedtohisemployeesapplicationsformembership inRespondent Union and required his employees to signthem, but denying the commission of any unfair laborpractice. Respondent Employer filed no formal answer.'Upon due notice, a consolidated hearing was held beforeme on November 21, 1966, at Brooklyn, New York. Allpartieswere afforded an opportunity to be representedand to participate fully in the hearing. No witnesses werecalled. The General Counsel and the Respondents enteredintoa stipulation.Local 10 neither entered into thestipulation nor objected thereto. After the close of thehearing, the General Counsel and Respondent Union filedbriefs. These have been duly considered.Upon the entire record in these cases, I make thefollowing:FINDINGS OF FACT1.At all material times Respondent Employer, doingbusiness as Hess Service Station, has operated a gasolineservice station in Brooklyn, New York.2.During the year prior to the hearing RespondentEmployer derived grossannualrevenue from his gasolineservice station in excess of $500,000. During the sameperiod of time he caused gasoline, oil, and othermaterialscomplaint,except as otherwisecontained in the stipulationdescribed below.165 NLRB No. 54 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalued at more than $50,000 to be delivered to his place ofbusiness directly from sources outside the State of NewYork.3.Respondent Union and Local 10 each is, and at allmaterial times has been, a labor organization as defined bythe Act.4.On February 23, 1965, the Respondents entered intoacollective-bargainingcontract covering RespondentEmployer's employees. This contract was to be effectivefrom February 23, 1965, until February 22, 1967, andprovided, among other things:the employer agrees to employ at his gasolineand/or service station or parking lot ... only suchemployees as are members of the Union in goodstanding during the life of this agreement. The Unionshall be the sole judge of the standing of its members.No employee not a member of the Union and no newemployee shall be required to become a member ofthe Union until 31 days after the execution of thisagreement or the date of his employment, whicheveris later.5.At the time this contract was entered into,Respondent Employer had three employees, all of whomweremembers of Respondent Union. One of these,Alfredo Ferraioli, went into the service of the UnitedStates Army during the week ending September 24, 1965,and thereafter returned to his employment during theweek ending August 5, 1966. Another of the originalemployees, Vincent Gioeni, died during the week endingApril 29, 1966. The third such employee, Louis Cavaliere,terminated his employment with Respondent Employerduring the week ending April 30,1965.6.From February 23, 1965, until on or about April 29,1966, the Respondents "failed to give effect to and failedto maintain and enforce and failed in any other manner tonotify Respondent Employer's employees of the existenceof the collective bargaining agreement, other than theoriginal three employees mentioned above." During thatperiod "grievances were not filed by or on behalf of theemployees"ofRespondentEmployer.Theseemployees-except the original three employees namedabove-"were unaware of the existence" of the contractand did not know that Respondent Union was theircollective-bargaining representative.7.On or about April 26, 1966, Local 10 commenced anorganizationalcampaignamong the employees ofRespondent Employer.8.On or about April 28, 1966, a majority of theseemployees designated and selected Local 10 as theirrepresentative for the purposes of collective bargainingwith Respondent Employer.9.On the same date Local 10 requested RespondentEmployer to recognize it as the exclusive collective-bargaining representative of Respondent Employer'semployees and to bargain with it as such, but RespondentEmployer refused to do so, and has continued to refuse todo so, on the ground that he had an existing collective-bargaining agreement with Respondent Union.10.On April 28, 1966, Local 10 filed a petition with theBoard in Case 29-RC-459, seeking certification as theiContrastLocal Lodge No. 1424,InternationalAssociation ofMachinists,AFL-CIO [Bryan Manufacturing Company] vN.LR.B., 362 U.S. 411.8The General Counsel citesN.LR B. v. Hotel, Motel and ClubEmployees' Union, Local 568, AFL-CIO (Philadephia SheratonCorp ),320 F 2d 254 (C.A. 3). That case is clearly distinguishableexclusivecollective-bargainingrepresentativeofRespondent Employer's employees. This petition is stillpending.11.On or about April28 and 29, 1966, RespondentEmployer, at his place of business, interrogated hisemployees concerning their membership in, activities onbehalf of, and sympathy for. Local 10.12.On or about April28 and 29, 1966, RespondentEmployer, during working time and on his premises,distributed applications for membership in RespondentUnion and required his employees to sign theseapplications,pursuanttothecollective-bargainingagreement referred to above. He did so "notwithstandingthat [the Respondents] had failed to give effect to and hadfailed to maintain and enforce their collective bargainingagreement" as set forth above.13.SinceMay 5, 1966, Respondent Union "hasserviced the collective bargaining agreement" referred toabove. This contract "has been performed to date."Discussion1.Legality of the contractThe General Counsel does not attack the legality of thecontractatitsinception.The contract covers anappropriate unit, is to be effective for a reasonable periodof time, and contains a valid 31-day union-security clause.Moreover, at the time the contract was signed, thecontracting union represented an uncoerced majority ofthe employees in the unit.2 It is accordingly found that thecontract was valid at its inception.2.Respondent Union's conductRespondent Union has remained in existence at alltimes since February 23, 1965, when the contract wasexecuted. There is neither allegation nor proof that itbecame defunct. The record reveals no expressed orimplied cancellation or revocation of the contract by eitherRespondent. Nor does it disclose any deliberate deceit orconcealment practiced on the employees by eitherRespondent.3 Moreover, it does not show that RespondentUnion distributed membership applications to RespondentEmployer's employees. There is no proof that anyrepresentative of Respondent Union was present onApril 28 and 29, 1966, when Respondent Employerdistributed such applications to his employees. Theonlyactivity of Respondent Union shown is that, since May 5,1966, it "serviced" the contract; that is to say, maintainedand enforced it.It has been found above that the contract was valid in allrespects at its inception and that the parties neveraffirmatively repudiated it. The General Counsel's theoryof the alleged violations by Respondent Union seems to bethatthepartiesallowed the contract to become"moribund" and that thereafter Respondent Union, havingmeanwhile lost its numerical majority, somehow lost itsstatus as statutory representative of the employees, andtherefore was forbidden by Section 8(b)(1)(A) and (2) of theAct to revive the contract at a time when a rival union hadon its facts. There the union deliberately withheld data requestedby employees, and then caused the discharge of the employees fornonpayment of dues. Here, on the contrary, no employee soughtany information of any kind from either Respondent, andRespondent Union took no action detrimental to any employee'sjob tenure. HESS SERVICESTATION425made a claim to represent the employees." I cannot agree.Given a contract of reasonable duration,it iswell settledthat, in the interest of industrial stability. the contractingunion retains its position as exclusive bargaining agent(despite loss of numerical majority) for the duration of thecontract.'Accordingly, I find that Respondent Union'sconduct herein did not constitute a violation of the Act.6It is possible, perhaps, to argue that Respondent Unionmay have been derelict in its statutory duty in failing toenforce the contract vigorously and in "sleeping on itsrights," thus depriving the employees of proper andeffective representation. But the complaint does not soallege, and this issue has not been presented to me fordecision. I accordingly decline to rule thereon. However,in passing it should be noted that no employee-evenamong the original three -filed any grievance or otherwisesought Respondent Union's aid during the period fromFebruary 23, 1965, to April 29, 1966.3.Respondent Employer's conductThe complaint alleges three types of conduct byRespondent Employer. The first is his refusal on or aboutApril 28, 1966, to recognize Local 10 on its demand that hedo so. He based this refusal on the ground that he had anexisting collective-bargaining agreement with RespondentUnion.However, the complaint does not allege anyviolation of Section 8(a)(5) of the Act. Therefore the refusalto recognize Local 10 need not be further discussed. IThe second type of conduct of Respondent Employermentioned in the complaint is his distribution to hisemployees on April 28 and 29, 1966, of applications formembership in Respondent Union and his requirementthat the employees sign them. At oral argument, theGeneral Counsel contended that "the employees in thestation were totally unaware of the fact. that RespondentUnion was their bargaining representative]. To the best oftheir knowledge [Respondent Employer] didn't have alaboragreement....Knowledge.shouldbe animportant point in this case ... knowledge is an aspect inthis case." Although conceding that the original threeemployees had the requisite knowledge, the GeneralCounsel, pointing to the high labor turnover in thisparticular industry, indicated that he considered it theduty of Respondent Employer to enlighten new employeesabout the representation situation. I believe thiscontention misconstrues the issue. So far as I have beenable to ascertain, knowledge of the employees and laborturnoverhaveneverbeenconsideredfactorsdeterminative of contract bar.In his brief, the General Counsel takes the basicposition that, having let the contract remain unused, theparties violated the Act by "reviving" it when they did"with the sole purposeinmindof preventing Local 10from obtaining recognition." Once again, the argumentmissesthe mark. Section 8(a)(3) of the Act would normallybe violated when an employer compels his employees, as acondition of employment, to joina union.But Congressprovided for an exception: a valid 31-day union-securityclause negotiated with a majority union, as was done here.The issue therefore is whether the inactivity of thecontracting parties caused the otherwise valid union-security clause to atrophy, so that it no longer fulfills therequirements of the proviso to Section 8(a)(3). I think not.8As I view the matter, the contract retained its full vitalityand vigor. It still had almost 10 months to run; thereforethe contract constituted a bar and thetimewas not ripe fora change of bargaining representative. Under thesecircumstances--especially the absence of showing thatany employee had not already been accorded thestatutory 31-day grace period-Respondent Employer'senforcement of the valid union-security clause was whollybenign .9The third type of conduct of Respondent Employermentioned in the complaint is that on or about April 28 or29, 1966, he interrogated his employees concerning theirmembership in, activities on behalf of. and sympathy for,Local 10. It will be assumed, without deciding, that bysuch conduct Respondent Employer violated Section8(a)(1) of the Act. Considering the context in which thisoccurred it was, at most, a trivial infraction. Standingalone and isolated as it does, I am convinced that such avenial violation does not require or warrant a remedialorder.Upon the basis of the above findings of fact, and uponthe entire record in these cases, I make the following:CONCLUSIONS OF LAW1.Luigi Ferraioli d/b/a/ Hess Service Station is, and atallmaterial times has been, an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.New York Local Union 10, International Brotherhoodof Production, Maintenance and Operating Employees,and Local 917, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America are,4The General Counsel cites several cases to support thiscontention,allof which are distinguishable on their facts InAppalachian Shale Products Co.,121 NLRB 1160, the Board heldthat,inorder to bar an election,a contract must containsubstantive terms and be in writing and signed.The contract inissue in the instant case meets these requirements In Raymond'sInc ,161 NLRB 838, the parties orally substantially altered theterms of the written contract,there is no showing in the instantcase of mutually agreed-upon oral changes InEli M Goldberg,28NYSLRB 460,the contract was prematurely extended,no suchaction appears here And inCarlson Furniture Industries, Inc.,153NLRB 162,the union explicitly withdrew its claim torepresent the employees and the parties by mutual consentabrogated the existing contract,there was no similar disclaimer ormutual abrogation hereSN L R.B v. Marcus TruckingCompany,Inc., 286 F 2d 583,592-593(C.A. 2)6 In so concluding,Ihave not reached Respondent Union'sdefense based on the 6-months statute of limitations contained inSection 10(b) of the Actand the decisioninLocal1424,IAM[Bryan Manufacturing Company] v N.L.R B.,supra. In view ofmy dispositionof the chargesagainst RespondentUnion,Ideem itunnecessaryto ruleupon this particulardefense'In this connectionitshouldbe noted in passingthat, hadRespondentEmployer recognized Local10 at that time, he mightwell have violated Section8(a)(1), (2),and (3) of the Act SeeN L R B v. Marcus Trucking Company, Inc , supra.But that issueneed not be determined8The vital differencebetween outrightabandonment of acontract,or its voluntaryrelinquishment,on the onehand, andmere neglector failureto police its terms on theother hand, isillustratedinN LR.B v Teamsters,Chauffeurs, Warehousemenand Helpers, Local 901 (Valencia Baxt Express, Inc),314 F.2d792, 795 (C. A. 1)."CompareRetail ClerksInternationalAssociation,AFL-CIO,Locals 698 and 298(Skorman'sMiracle Mart),160 NLRB 709. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDand at all material times have been, labor organizationswithin the meaning of Section 2(5) of the Act.3.The General Counsel has failed to establish by a fairpreponderance of the evidence that Respondent Union•sengaging in or has engaged in unfair labor practices withinthe meaning of Section 8(b)(1)(A) or (2) of the Act.4.The General Counsel has failed to establish by a fairpreponderance of the evidence that Respondent Employerisengaging in or has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (2),or (3) of the Act,of sufficient gravity to warrant a remedial order.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and on the entire record in these cases,I recommend that the consolidated complaint herein bedismissed in its entirety.